Citation Nr: 1030506	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bilateral sensorineural 
hearing loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran had a hearing before the Board in October 
2009 and the transcript is of record.

The case was brought before the Board in December 2009 at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The case is once again before the Board for 
appellate consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his 
part.


REMAND

The Board concludes that this case must once again be remanded.  

Again, the Veteran claims he has left knee arthritis, bilateral 
flat feet, hearing loss and tinnitus associated with his military 
occupation as a mechanic.  Specifically, the Veteran testified 
his job consisted of working in tight places in and around tanks 
requiring him to be on his knees and exposed to noisy mechanical 
equipment on a regular basis.  He claims he regularly injured his 
knees and joints, but did not seek treatment in the military.  

During his hearing before the Board, the Veteran testified that 
he sought treatment for left knee arthritis as early as 1972, 
less then one year after separation from the military, from 
private physicians, to include Dr. Adrianna, who x-rayed his knee 
and diagnosed him with left knee arthritis attributable to his 
military occupation specialty (MOS).  The Veteran also indicated 
he sought treatment from a private audiologist who diagnosed him 
with hearing loss and tinnitus due to in-service noise exposure.  
None of these records are currently in the claims folder.

In December 2009, the Board remanded this claim for specific 
development, to include obtaining private treatment records 
identified by the Veteran, as well as affording the Veteran VA 
examinations with respect to all his claims to ascertain whether 
any of his current diagnoses are related to his MOS.

The appeals management center (AMC), sent the Veteran a letter in 
January 2010 asking the Veteran to sign release forms authorizing 
the VA to obtain his private treatment records or, in the 
alternative, supplying the treatment records himself.  The 
Veteran did not respond.  The AMC sent the Veteran a letter in 
May 2010 asking the Veteran to appear at the VA medical center in 
Tampa, Florida for scheduled VA examinations.  The Veteran failed 
to report to these examinations.  

Thereafter, the Veteran faxed the AMC in May 2010 indicating a 
new mailing address in Columbus, Georgia.  The letter indicated 
the change of address occurred as of January 1, 2010.  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street. If a 
veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In this case, however, it is very likely the Veteran did not 
receive the AMC's January or May 2010 letters that were sent to 
his prior Florida address.  Given the fact that the Veteran moved 
from the State of Florida to the State of Georgia during the 
interim of this appeal, the Board concludes the development 
undertaken by the AMC is incomplete.  The AMC should again make 
efforts to obtain private treatment records identified by the 
Veteran and schedule the Veteran for a VA examination with 
notification sent to the Veteran's new Columbus, Georgia address. 

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran at his new 
Columbus, Georgia address asking the 
Veteran to identify any and all private and 
VA treatment providers and complete release 
forms authorizing VA to request his treatment 
records from Dr. Adrianna and any other 
private physician who treated him for his 
claimed conditions from 1972 to the present. 
These medical records should then be 
requested, and the RO should specify that 
actual treatment records, as opposed to 
summaries, are needed. All efforts to obtain 
these records, including follow-up requests, 
if appropriate, should be fully documented.

2.  After obtaining the above VA and private 
medical records, to the extent available, 
schedule the Veteran for appropriate VA 
examinations sending notification to the 
Veteran at his new Columbus, Georgia 
address for the claimed conditions of a left 
knee disability, bilateral pes planus, 
hearing loss and tinnitus to determine the 
severity and likely etiology of any and all 
conditions found in light of the Veteran's 
in-service occupation as a mechanic.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation. 

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  

3. After the above is complete, readjudicate 
the Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


